CURETON, Judge
(concurring):
While I agree with the results reached by the majority, I write separately because I disagree with the majority’s view of some of the facts. Additionally, I disagree with the majority’s reasoning in the case.
I note initially that I have been unable to discover the existence of a third treatment plan that affected Shaniqua and Shequana. I do agree that at the time the Orange County Department of Social Services assumed custody of Shaniqua and Shequana, a New York family court entered an order requiring the mother to undergo psychological and psychiatric evaluation, receive counseling, enroll in parenting classes, and cooperate with the “services of a parent aide.” However, that order states1 that custody was placed with the Orange County Department of Social Services “for a period of twelve (12) months.” The record does not reflect that the order was extended or that after November 1993, there was a valid New York custody order implementing a treatment plan affecting Shaniqua and Shequana. Nevertheless, I would find that at the time Judge Creech entered the order under appeal, the trial court had jurisdiction over these children by virtue of: (1) the Rices’ action to terminate parental rights, (2) Judge Biggs’s order of June 20, 1994 which permitted the Rices to intervene in Shia Erra’s abuse case, and (3) Judge Biggs’s order of July 7th, which consolidated all pending matters into one case. I do not understand the mother now claims that the court did not have jurisdiction over her and the children.
According to the order of Judge Biggs dated June 20,1994, there was in place a voluntary treatment plan “involving the youngest child only.” The order further states “[t]here is no treatment plan involving the two older children, Shaniqua and Shequana.” The court concluded that because there was no treatment plan for the two oldest children there “should be no therapy of any kind until such time as a plan is developed, including but not limited to the ‘reunification’ or ‘family preservation’ program.” Judge Biggs then ordered a cessation of *457all therapy to Shaniqua and Shequana “until such time as a treatment plan shall be approved in this matter____” Apparently, there were discussions regarding a treatment plan, but no one. submitted anything to the court for approval.
As a consequence of the Dorchester County DSS not proceeding with a plan, the Rices scheduled a judicial review hearing before Judge Creech on January 26, 1995. At that hearing, it was clear that all parties perceived the purpose of the hearing was to present and obtain court approval of a treatment plan for Shaniqua and Shequana. DSS presented a proposed plan to which the mother agreed. The Rices also agreed to the plan, but thought it did not go far enough. The Guardian ad Litem presented a plan of her own. After the hearing, Judge Creech entered an order which concluded “[tjhere is no need to have a Treatment Plan in place addressing the possibility of reunification of Angela Miller and Shaniqua and Shequana, as such reunification is specifically contrary to the best interest of these children.”
Judge Creech’s order is problematical in that it concludes a treatment plan is unnecessary in the face of Judge Biggs’s order implicitly requiring a plan be developed. Judge Biggs’s order has not been appealed and is the law of the case. Tisdale v. American Life Ins. Co., 216 S.C. 10, 56 S.E.2d 580 (1949). There is a long standing rule in South Carolina that one judge may not overrule another judge of the same court. Charleston County DSS v. Father, 317 S.C. 283, 454 S.E.2d 307 (1995). S.C.Code Ann. § 20-7-764 (Supp.1995) requires a treatment plan be approved by the family court in instances of removal of a child from the custody of a parent or guardian under § 20-7-736 (Supp.1995). DSS purportedly assumed custody pursuant to a New York custody order in April 1994. However, the New York custody order under which Dorchester County DSS assumed custody is not in the record on appeal and, thus, we are not apprised of its terms. In any event, while Judge Biggs’s order is the law of the case, the mother was required to argue that fact before the trial court as an issue of res judicata, which she has not done. Carolina Baking Co. v. Geilfuss, 169 S.C. 348, 168 S.E. 849 (1933) (while circuit court judge had no authority to change or modify another circuit court judge’s order, the second order is res judicata as to those who sought, consented to or acquiesced in *458it); see also, Charleston County DSS, 317 S.C. at 291, 454 S.E.2d at 312 (a successor judge has no “discretion” to “reweigh the evidence where the trial judge has made findings of fact supported by evidence in the record”)!
Assuming, as the mother argues, that § 20-7-764 is implicated when DSS assumes custody from another state and there is not in existence a treatment plan developed pursuant to § 20-7-736, I would nevertheless find § 20-7-764 does not require the development of a treatment plan designed to reunite a parent and child in instances, such as this, where there is overwhelming evidence that to require such a plan would be futile and contrary to the best interests of the children involved.
The purpose of the Child Protection Act is to protect abused and neglected children. S.C.Code Ann. § 20-7-480 (1976). Consistent with that purpose is the legislative mandate to “preserve and stabilize family life, whenever appropriate.” Id. Implicit in these policies is the realization that not all parent-child relationships can or should be maintained. Here, a literal reading of § 20-7-764 would require the development of a treatment plan with a view toward reunification of parent and child in every case regardless of the severity of the abuse and neglect and without regard for the practicality of reunification. Surely, the legislature did not intend the family court require the development of a treatment plan designed to reunite a parent and child in cases where to do so would be futile and pose a threat of further harm to the child.
The cardinal rule of statutory construction is to ascertain and effectuate the intention of the legislature. Words of a statute should be given their plain and ordinary meaning without resorting to a subtle or forced construction in order to limit or expand the statute’s operation. Mitchell v. Holler, 311 S.C. 406, 429 S.E.2d 793 (1993); Whiteside v. Cherokee County School Dist. No. One, 311 S.C. 335, 428 S.E.2d 886 (1993); Hitachi Data Systems Corp. v. Leatherman, 309 S.C. 174, 420 S.E.2d 843 (1992). However plain and ordinary the words used in a statute, the court will reject their common or usual meaning when to accept it would lead to a result so plainly absurd the legislature could not have intended it. Sheppard v. City of Orangeburg, 314 S.C. 240, 442 S.E.2d 601 *459(1994). Where it is clear the legislature did not intend the letter of the statute to prevail, the court can consider the spirit of the enactment. Soil Remediation Co. v. Nu-Way Envtl., Inc., 317 S.C. 274, 453 S.E.2d 253 (Ct.App.1994).
I would hold that S.C.Code Ann. § 20-7-764 (Supp.1995) does not require the approval of a plan to reunite a parent and child where, as here, the abuse and neglect is so chronic that there is no realistic possibility that the children can be reunited with their mother and to do so would pose a threat of harm to them and be contrary to their best interests. Such an interpretation of § 20-7-764 is consonant with the policy of the State to free children for adoption who cannot, within a reasonable period of time, be reunited with their parents. See § 20-7-1560 (1976). As a final note, adherence to the requirements of § 20-7-764 should be required in all but the clearly exceptional case. Moreover, even if a plan is not required to include provisions for reuniting the parent and child, that is not to suggest it should not provide for necessary services to the parent and/or child.

. The order also provides that the “Orange County Department of Social Services will undertake to transfer this matter to the Dorchester County Department of Social Services in South Carolina,” but the order • does not provide for treatment services to be furnished to the children.